      Case 3:19-cr-00452-X Document 44 Filed 12/20/19                 Page 1 of 3 PageID 111



                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 UNITED STATES OF AMERICA                          §
                                                   §
 v.                                                §              DOCKET NO. 3:19-CR-00452-X
                                                   §
 BRIAN CARPENTER                                   §

MOTION FOR DISCLOSURE REGARDING THE GOVERNMENT’S “FILTER TEAM”
   AND THIRD PARTY VENDORS INVOLVED IN DISCOVERY REVIEW AND
                         PRODUCTION

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW the Defendant, Brian Carpenter, by and through his counsel of record, and

respectfully moves that the Court order the Government to disclose the following information

regarding its “filter team” (those charged with review of documents to determine if they are

privileged) and third party vendors involved in discovery review:

          1. The date on which the “filter team” was formed.

          2. A list of all individuals on the filter team, including their titles and employers.

          3. Who specifically selected and appointed the various individuals on the filter team.

          4. Whether any of the materials seized in the search or provided to the defense in the
             discovery process have ever been in the possession of any non-government third party
             vendor(s), and if so, whom.

         WHEREFORE, PREMISES CONSIDERED, the Defendant respectfully requests that the

Court order the Government to provide the information requested herein no later than thirty days

prior to trial.




Defendant’s Motion for Disclosure Regarding the Government’s “Filter Team” and Third Party
Vendors Involved in Discovery Review and Production
Page 1 of 3
   Case 3:19-cr-00452-X Document 44 Filed 12/20/19            Page 2 of 3 PageID 112



                                          Respectfully submitted,


                                           /s/ Daniel K. Hagood, P.C.         K

                                          DANIEL K. HAGOOD, P.C.
                                          Texas Bar No. 08698300
                                          2515 McKinney Avenue
                                          Chateau Plaza, Suite 940
                                          Dallas, Texas 75201
                                          214.720.4040 telephone
                                          214.237.0905 facsimile
                                          dhagood@sorrelshagood.com

                                          ROBERT T. JARVIS
                                          Texas Bar No. 10586500
                                          Jarvis & Hamilton Law Firm
                                          123 West Houston Street
                                          Sherman, TX 75090
                                          903-892-8500 telephone
                                          903-892-8550 facsimile
                                          bob@jarvishamilton.com

                                          ALEXANDRA HUNT
                                          Texas Bar No. 24095711
                                          2515 McKinney Avenue
                                          Chateau Plaza, Suite 940
                                          Dallas, Texas 75201
                                          214.720.4040 telephone
                                          214.237.0905 facsimile
                                          ahunt@sorrelshagood.com

                                          COUNSEL FOR DEFENDANT CARPENTER




Defendant’s Motion for Disclosure Regarding the Government’s “Filter Team” and Third Party
Vendors Involved in Discovery Review and Production
Page 2 of 3
   Case 3:19-cr-00452-X Document 44 Filed 12/20/19                Page 3 of 3 PageID 113



                             CERTIFICATE OF CONFERENCE

       I hereby certify that I have attempted to confer with USDOJ Trial Attorney Brynn Schiess

regarding the foregoing motion, but have not yet been able to do so. Accordingly, the foregoing

motion is submitted on the presumption that she is opposed to the filing of same. I further certify

that I have conferred with counsel of record for Defendant Hawrylak regarding the foregoing

motion and that he is unopposed to the filing of same.

                                              /s/ Daniel K. Hagood            K
                                             DANIEL K. HAGOOD, P.C.



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 20th day of December, 2019, a true and correct copy of the

foregoing motion was filed with the Clerk of the Court for the United States District Court,

Northern District of Texas using the electronic case filing system, which provides for service upon

all counsel of record.

                                              /s/ Daniel K. Hagood            K
                                             DANIEL K. HAGOOD, P.C.




Defendant’s Motion for Disclosure Regarding the Government’s “Filter Team” and Third Party
Vendors Involved in Discovery Review and Production
Page 3 of 3
